Citation Nr: 1453958	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-33 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a joint disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel







INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in pertinent part denied service connection for a joint disorder and for arthritis.  

In July 2012, the Board remanded the issues of entitlement to service connection for a joint disorder and entitlement to service connection for arthritis, claimed as secondary to a joint disorder, for further development.  Following substantial compliance with the remand directives, the case has returned to the Board.  

On review, the claimed joint problems appear to be due to arthritis that has been variously diagnosed as rheumatoid, gouty, and osteoarthritis of multiple joints.  As there is significant overlap between the previously listed issues the Board has recharacterized as a single issue.  The Veteran is not prejudiced by this action as all claimed disorders and theories of entitlement remain for consideration.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed and contain pertinent information, to include the October 2014 Appellate Brief.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran currently has a joint disorder, to include arthritis, that is related to active military service or events therein; and compensably disabling arthritis is not shown within one year following discharge from active duty.  


CONCLUSION OF LAW

A joint disorder, to include arthritis, was not incurred or aggravated during service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in November 2006, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter also provided notice of how disability ratings and effective dates are determined.  Following additional development, the appeal was most recently readjudicated in the January 2013 supplemental statement of the case.  

VA has also fulfilled its duty to assist.  The claims folder contains service treatment records, VA medical records, and identified private medical records.  The Veteran was provided VA examinations in September 2012 which address the nature and etiology of the claimed disorders.  Further examinations are not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Where a Veteran served continuously for 90 days or more service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

In his October 2006 claim, the Veteran argued that the joint disorder he has been suffering from since active duty is service-connected.  He reported that he was hospitalized in Japan for four months.  He believes that the arthritis which developed years later is a secondary condition to his original joint disability.  

Review of service records shows that the Veteran was medevaced from Vietnam to Japan in July 1966 with a diagnosis of staph pneumonia.  He was hospitalized for approximately 85 days.  The narrative summary indicates the Veteran was treated with intermuscular Lincocin therapy and made a slow but good recovery.  The pain in his right leg, secondary to the Lincocin injection, had diminished markedly although there was still moderate pain and limp.  Diagnosis was status post staphyloccal pneumonia - treated, cured.  The Veteran was transferred to the convalescent ward for a one month stay without a profile.  The physician noted that if the leg continued to bother him after one month, this would have to be changed.  Otherwise, return to duty.  

On separation examination in July 1967, clinical evaluation of the upper extremities, spine, lower extremities, and feet was normal.  

Private records from Dr. D.U. note diagnoses of rheumatoid arthritis in September 2004 and gout in January 2006.  

The Veteran underwent a private consultation in November 2004 with Dr. T.S. when he was referred for joint aches, pains and swelling for three years, worse since January 2004.  At that time, the Veteran stated he had a diagnosis of rheumatoid arthritis for 10 years with a positive rheumatoid factor.  He further reported that he was diagnosed with rheumatoid arthritis 20 years before that.  Following examination, assessment was widespread osteoarthropathy possibility of gout or inflammatory osteoarthropathy, more than rheumatoid arthritis.  

A January 2005 note prepared by Dr. T.S. documents the Veteran's history that he was in the hospital in Vietnam and had multiple shots in the hip and since then has had significant hip pain.  Following examination and review of the blood tests, the physician stated that the Veteran had osteoarthropathy.  He did not see signs of rheumatoid arthritis and all the blood tests were negative.  An August 2005 note includes an assessment of inflammatory arthritis, polyarticular, symmetrical that looks like rheumatoid arthritis but most probably its gouty arthritis.  A September 2005 note includes an assessment of possible gouty arthritis precipitated by repetitious trauma.  

A December 2010 record from Defiance Clinic includes an assessment of multijoint arthritis, gout, age-appropriate mild degenerative changes in the lumbar and cervical spine, and facet syndrome.  An April 2012 note includes assessments of multijoint osteoarthritis, peripheral neuropathy, lumbar facet arthropathy, gout, and hand arthritis.  

The Veteran underwent VA examinations in September 2012.  On ankle examination, the Veteran stated that he was a truck driver during service and believed he wore out his ankles due to "the thousands of times" he jumped from the truck.  X-rays showed bilateral calcaneal spurs.  A diagnosis of bilateral ankle osteoarthritis was noted.  

On elbow and forearm examination, the Veteran stated that he did not recall a specific injury but had noted swelling and tenderness.  X-rays showed osteoarthritis of the left elbow.  

On hip and thigh examination, the Veteran reported hip pain at injection sites after being treated with Lincocin for an unknown sepsis during service.  The pain finally subsided but joint pain began at the same time as other arthritis symptoms.  X-rays showed degenerative arthritis of both hips.  

On knee and lower leg examination, the Veteran reported that he had always had stiffness to the knees, but pain and swelling worsened in the 1990's.  X-rays did not show arthritis in either knee.  Diagnosis was listed as chondromalacia patellae of both knees.  

On shoulder and arm examination, the Veteran reported that all of his arthritis symptoms began around the same time.  X-rays showed arthritis of the right shoulder.  The Veteran was also diagnosed with rotator cuff syndrome of both shoulders.  

On wrist examination, the Veteran reported wrist swelling with increased activities at the same time as his other joint complaints.  X-rays showed arthritis of both wrists.  

On non-degenerative arthritis examination, the Veteran reported that he was diagnosed with gout as the result of pain and swelling in his great toe.  The last episode was in 2008.  Diagnosis was listed as gout.  

Following examinations and review of the claims folder, the examiner provided a negative etiology opinion.  The following rationale was provided:

The Veteran's [service treatment records] indicate that he was treated with [intermuscular] Li[n]cocin for staph pneumonia during his military service.  During this time frame the Veteran developed [right] buttocks tenderness that radiated down his leg.  The Veteran's separation exam fails to mention any joint complaints.  It is most likely the Veteran's [right] buttocks discomfort was the result of his Lincocin injections and irritation of a cutaneous branch of the sciatic nerve.  The Veteran states that these symptoms eventually disappeared and he no longer has hip tenderness.  

The Veteran seems to have developed multiple joint complaints in the mid 1990s.  He denies either pre or post military joint trauma.  Multiple work-ups for rheumatoid or another autoimmune arthritis have been negative.  However, in 2008 he was finally diagnosed with gout when he presented with redness, warmth, pain, tenderness, and swelling to his great toe and dorsum of foot.  It is clear that the Veteran did not develop a joint condition within one year of military discharge.  Also his joint condition is unrelated [to] his [right] buttock and thigh symptoms reported in service.  Therefore, it is less likely as not that the Veteran's claimed joint disorders and/or multiple joint arthritis initially manifested during the Veteran's military service from September 1965 to September 1967.  

On review, there is evidence of current disability.  That is, the record contains multiple diagnoses, to include multijoint arthritis involving the cervical spine, right shoulder, wrists, hands, lumbar spine, hips, and ankles; gout; rheumatoid arthritis; chondromalacia patella of the knees; and bilateral rotator cuff syndrome.  The question remains as to whether any of these diagnosed disorders are related to active service or events therein.  

Initially, the Board notes that there was no evidence of a chronic joint disorder during service and arthritis was not noted until many years following discharge.  See Walker.  The Board acknowledges the Veteran's in-service complaints related to his right hip and buttocks.  These complaints resolved and at separation, the Veteran's lower extremities were clinically evaluated as normal.  The Board has considered the Veteran's reports that he continued to have hip pain following the injections and continuing to date.  The Veteran is competent to report hip pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  His reports, however, are not supported by the overall evidence of record.  That is, at separation, he indicated he was in good health and he specifically denied arthritis, rheumatism, bone, joint or other deformity, or lameness.  

As to whether the current diagnoses are otherwise related to service, the record contains a negative VA opinion.  On review, this opinion is probative.  It was based on examination of the Veteran and review of the claims folder.  Further, it is supported by adequate rationale.  The Board acknowledges the Veteran's contentions to the contrary, but does not find his unsupported lay assertions sufficient to outweigh the well-reasoned opinion of record.  There is no competent medical opinion that challenges the opinion offered in September 2012.

In summary, the claimed joint disorder, to include arthritis of multiple joints, was not manifested during service or within one year following discharge from active duty, and the probative evidence preponderates against finding that any current joint or arthritis disorder is otherwise related to service.  The Veteran is not service-connected for any disability and secondary service connection is not for consideration.  

The Board acknowledges the fact that the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  The claimed disorders are not, however, listed as diseases associated with herbicide exposure and the record does not contain evidence otherwise relating them to such exposure.  See 38 C.F.R. §§ 3.307, 3.309(e) (2014); Combee v. Brown, 34 F.3d 10329, 1042 (Fed. Cir. 1994).  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a joint disorder, to include arthritis, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


